Citation Nr: 1243343	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-38 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.  

2.  Entitlement to an increased rating for chronic low back strain, evaluated as 20 percent disabling prior to November 7, 2011, and as 40 percent disabling from November 7, 2011.  

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling from November 7, 2011.  

4.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 10 percent disabling from November 7, 2011.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to September 1996 and from February 2003 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of April 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction currently resides with the RO in Atlanta, Georgia.  

The Veteran testified during a March 2008 hearing at the Montgomery RO.  He later testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the Atlanta RO.  Transcripts of both hearings are associated with the record on appeal.  

In July 2011, the Board granted service connection for an acquired psychiatric disorder characterized as posttraumatic stress disorder (PTSD) and remanded the remaining claims on appeal for service connection for sleep apnea and for bilateral flat feet, as well as a rating higher than 20 percent for chronic low back strain.  

In an August 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection and assigned a 50 percent rating for obstructive sleep apnea.  As the benefit sought on appeal for service connection for sleep apnea has been granted, that issue is no longer in appellate status.  Also in the August 2012 rating decision, the AOJ increased the Veteran's disability rating for chronic low back strain from 20 percent to 40 percent effective November 7, 2011.  In light of the AOJ's award, the Board has characterized the appeal as set forth on the title page.  See e.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the same August 2012 decision, the AOJ granted the Veteran service connection for radiculopathy of the right and left lower extremities and awarded separate 10 percent disability ratings effective November 7, 2011.  

Otherwise, in an August 2012 supplemental statement of the case (SSOC), the AOJ continued its denial of the Veteran's claim for service connection for bilateral flat feet.  It also continued its denial of a rating greater than 20 percent for chronic low back strain prior to November 7, 2011.  

The Board also notes that in a June 2010 rating decision, the AOJ denied, inter alia, entitlement to service connection for gastroesophageal reflux disease (GERD).  The Veteran was notified of the decision but did not appeal.  As such, the decision is final.  In a November 2012 Written Brief Presentation, the Veteran's representative argued that the denial of the claim for service connection for GERD in June 2010 was the result of clear and unmistakable error (CUE).  In so claiming, the representative argued that the Veteran's GERD was related to medications the Veteran was taking to treat his service-connected chronic low back strain.  In light of this argument, the representative appears to be seeking a reopening of the previously denied and final claim of service connection for GERD.  Additionally, the Board notes that a statement was received from Ausborn Behavioral Care, dated in November 2011.  The statement referenced an apparent worsening of the Veteran's psychiatric symptoms.  

In light of the above, the Board finds the issue of whether CUE was made in the June 2010 rating decision which denied the claim for service connection for 

GERD has been raised.  Likewise, the Veteran seeks service connection for GERD, as secondary to the service-connected low back strain (including medication taken therefore).  Also, the Veteran is seeking a higher rating for his service connected PTSD.  None of these raised claims has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Furthermore, at the November 2011 VA examination, the Veteran reported that his flare-ups of low back pain decrease his concentration at work.  In fact, the November 2011 statement from Ausborn Behavioral Care includes a notation that the Veteran is no longer able to work in an employment setting.  This evidence raises the issue of entitlement to a TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has included this additional issue in the current appeal.  

This issues of entitlement to service connection for bilateral flat feet; entitlement to higher initial ratings for radiculopathy of the right lower extremity and of the left lower extremity, both evaluated as 10 percent disabling from November 7, 2011; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to November 7, 2011, the Veteran's chronic low back strain has been manifested by intermittent pain, muscle spasm, fatigability, and limitation in range of motion; forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, and intervertebral disc syndrome have not been shown.  

2.  From November 7, 2011, the Veteran's chronic low back strain has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; unfavorable ankylosis of the thoracolumbar spine and intervertebral disc syndrome have not been shown.  
CONCLUSIONS OF LAW

1.  Prior to November 7, 2011, the criteria for a disability rating higher than 20 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2012).


2.  From November 7, 2011, the criteria for a disability rating higher than 40 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a notice letter dated in June 2004 complied with VA's duty to notify the Veteran of his claim for a higher rating for chronic low back strain.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, a September 2011 notice letter provided the Veteran with same information as provided in the June 2004 notice letter, plus it also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the September 2011 correspondence was cured by the AOJ's subsequent readjudication of the Veteran's claim and issuance of an SSOC in August 2012.  (The August 2012 SSOC referenced the Veteran to the August 2012 rating decision and the adjudication of his claim for a higher rating for his chronic low back strain.)  

Regarding VA's duty to assist, medical records associated with the Veteran's treatment at the VA Medical Centers (VAMC) in Montgomery, Alabama and in Atlanta, Georgia are associated with the claims folder.  The Veteran has not maintained that there are any outstanding medical records probative of his claim for an increased rating for his chronic low back strain that need to be obtained.  

The Board is mindful that in the above noted November 2012 Written Brief Presentation, the Veteran's representative noted concern that there were no VA records associated with the claims folder from July 2005 to January 2008.  The Board notes that the claims folder does contain a February 2006 VA psychology outpatient note.  With regard to records after February 2006, a January 2008 VA emergency department note reflects the clinician's report that the Veteran had not been seen in primary care for two years.  Additionally, a February 2008 VA primary care nursing note reflects the clinician's report that the Veteran was getting back into the system.  Thus, evidence appears to reflect that the Veteran was not necessarily seeking medical treatment at VA facilities between February 2006 and January 2008.  This would appear to account for the lack of VA treatment records between February 2006 and January 2008.  

Additionally, the Veteran reported during his March 2010 QTC examination that he was seeing a chiropractor once a week for spinal adjustments.  The Veteran's Air Force National Guard records reflect a January 2006 report of chiropractic treatment following a motor vehicle accident.  In the above noted September 2011 notice letter, the AOJ requested that the Veteran submit any medical records relevant to his claims on appeal, or provide a medical records release form (VA Form 21-4142) to allow the AOJ to request the records.  The Veteran failed to submit a VA Form 21-4142, and he has not submitted current records associated with his reported chiropractic treatments.  

Also, the Veteran appears to have testified in October 2010 that he had been diagnosed per X-ray with degenerative disc disease (DDD) of his lumbar spine.  The Board notes that other than a June 2010 X-ray report of both the thoracic and lumbar spine, the Veteran's X-rays of the lumbar spine have been normal.  With regard to the June 2010 X-ray, the Veteran was found to have minimal degenerative endplate spurring at T9-10 and T11-12.  The Board notes that whether the Veteran was actually referring to the degenerative changes in his thoracic spine when he identified he had DDD of the lumbar spine is not exactly clear.  In this regard, a September 2010 VA primary care attending note reflects the clinician's report of the Veteran's claim that he had "degenerative joint disease" of the back and not necessarily DDD.  Notwithstanding the Veteran's assertions, the medical evidence does not reflect that the Veteran currently has DDD of the thoracolumbar spine.  

Otherwise, the Veteran was provided medical examinations evaluating his spine in October 2004, March 2010, and most recently in November 2011.  The medical examinations undertaken during the course of the current appeal period are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, as well as provided the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to notify and assist the Veteran in substantiating his claim for an increased rating for chronic low back strain has been met.  

II. Analysis

The Veteran asserts that he warrants higher assigned ratings for his chronic low back strain.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal, as well a records associated with the Veteran's treatment, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the Veteran filed a claim for an increased rating for his service-connected chronic low back strain in February 2004.  The AOJ has evaluated the Veteran's disability under Diagnostic Code 5237 for lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As noted above, the Veteran's chronic low back strain is evaluated as 20 percent disabling prior to November 7, 2011, and as 40 percent disabling from November 7, 2011.  

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
Note (2) provides: (See also Plate V.)--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides: Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) noted that an examination must comply with the requirements of § 4.40, and that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell, 25 Vet. App. at 43-44.  The examiner should, if feasible, assess the additional functional impairment in terms of the degree of additional range of motion loss beyond that shown clinically.  

The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Finally, in VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service has noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  Such testing, it was noted, should yield sufficient information on any functional loss due to an orthopedic disability.  
Prior to November 7, 2011

As the Veteran is in receipt of a 20 percent disability rating for the period prior to November 7, 2011, to warrant a higher rating for service-connected chronic low back strain, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40 percent); or unfavorable ankylosis of the entire thoracolumbar spine (50 percent).  Following a review of the medical evidence prior to November 7, 2011, the Board does not find that an increase disability rating to 40 percent or to 50 percent is warranted.  

The Veteran has reported that he experiences lumbar spine stiffness, fatigue, decreased motion, and increased pain with physical activity and stress.  There are times when the Veteran reportedly has difficulty bending over and tying his shoes.  With regard to the severity of his pain, the Veteran has reported his back pain is severe at times, especially during an activity-related flare up.  The Veteran has treated his back pain with Motrin, aspirin, and analgesic balm.  The Board notes that the Veteran's reported symptoms are susceptible to lay observation and thus support the occurrence of symptoms of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nonetheless, the Veteran's report must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  

The Board's review of the clinical findings does not necessarily reflect the severity of disability as described by the Veteran's subjective complaints.  In this regard, the Veteran underwent VA and QTC spine examinations in October 2004 and March 2010, respectively.  Range of the motion of the thoracolumbar spine during these examinations was normal, without identified spasm or neurological deficits.  Also, there was a lack of additional loss in range of motion with repetitive motion testing.  With regard to flare-ups of pain and functional loss, the Board notes that the Veteran reported during the October 2004 VA examination that he experienced additional limitation in motion/functional loss of up to 25 percent during a flare up.  The March 2010 QTC examiner does not directly address any additional functional loss due to flare-ups.  The examiner in October 2004 diagnosed the Veteran with lumbar strain with mild to moderate impairment.  The examiner in March 2010 found the Veteran to be asymptomatic.  

Otherwise, VA and private treatment notes prior to November 7, 2011 reflect evidence of muscle spasm on evaluation and complaints of intermittent back pain, severe at times associated with activity.  In particular, a January 2006 Alabama Family Chiropractic Clinic report noted the Veteran's chiropractic care following a motor vehicle accident.  The clinician noted a decreased range of motion of the lumbar spine, with pain severity reportedly a 9 out of 10.  The clinician noted that the Veteran's prognosis was good and that the Veteran suffered from chronic lumbar strain/sprain.  Additionally, a February 2006 employer-related examination reflects the Veteran's report that his back pain "comes and goes."  A June 2010 VA treatment note reflected the clinician's report that the Veteran had low back pain sometimes.  On evaluation, the Veteran was noted to have a full range of motion without stiffness and found to be asymptomatic.  In August 2010, the Veteran underwent physical therapy (PT) to improve his back disability through exercises.  That same month, he was released from the PT program and instructed to continue with the exercises at home.  A September 2010 VA treatment record noted that the Veteran felt great with no complaints.  

Here, with regard to manifestations of orthopedic disability, the Board does not find that the clinical findings, reflective of predominantly normal range of motion findings, reflect forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.  The Board has also taken into consideration the Veteran's report of pain and fatigability and additional range of motion loss due to flare-ups.  As noted above, normal range of motion of the thoracolumbar spine is 90 degrees.  Even considering an additional 25 percent loss in range of motion due to flare-ups, as reported by the Veteran, which the Board will equate and round up to 25 degrees (25 percent of 90 is 22.5), the Veteran's range of motion of his thoracolumbar spine still would not be limited to 30 degrees or less.  Therefore, based on limitation in range of motion of the thoracolumbar spine, with consideration of the Veteran's complaints of pain and flare-ups, the Veteran's chronic low back strain prior to November 7, 2011, does not warrant a rating higher than 20 percent.  

The Board has also considered whether the Veteran's chronic low back strain would warrant a rating higher than 20 percent under Diagnostic Code 5243 for intervertebral disc syndrome.  The Veteran has reported that he has self treated his back pain at times with bedrest.  At no time, however, during the appeal period prior to November 7, 2011, does the medical evidence reflect that the Veteran has been diagnosed with intervertebral disc syndrome.  Furthermore, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2012).  

Furthermore, any finding of degenerative joint disease associated with the thoracolumbar spine (e.g. the June 2010 X-ray which revealed degenerative changes in the thoracic spine) would not warrant a higher rating than 20 percent under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Under Diagnostic Code 5003, in particular, degenerative arthritis is rated for limitation of motion under the appropriate diagnostic code for the specific joint involved.  As noted, the Veteran is receiving a 20 percent rating for his chronic low back strain based on limitation of motion under Diagnostic Code 5237.  However, even if the Board were to consider Diagnostic Code 5003 in light of the reported normal range of motion findings of the thoracolumbar spine on examination, the lack of any limitation of motion would not otherwise allow for more than a 20 percent rating under this diagnostic code.  

With regard to neurological symptoms associated with the Veteran's chronic low back strain, the evidence prior to November 7, 2011, does not reflect that the Veteran has any objective neurologic abnormalities.  During both his March 2008 RO hearing and the October 2010 Board hearing, the Veteran reported a tingling sensation in his legs.  However, both the October 2004 and March 2010 examiners found no evidence of neurological abnormality associated with the Veteran's low back disability.  The Board also finds persuasive that a June 2009 VA neurological consult note reflects the clinician's report that the Veteran denied numbness or tingling, his motor function was 5/5, sensation was intact, and the Veteran's gait was normal.  

Therefore, following a review of the evidence for the appeal period prior to November 7, 2011, the Board does not find that consideration of the Veteran's orthopedic or neurologic manifestations of his chronic low back strain would warrant a higher disability rating for orthopedic manifestation of disability or a separate rating for associated neurological impairment.   

From November 7, 2011

With respect to the Veteran's chronic low back strain, since November 7, 2011, the disability has been rated as 40 percent disabling.  Thus, to warrant a higher rating to 50 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  A review of the evidence from November 7, 2011, in particular, a report of November 2011 VA examination, does not reflect clinical findings of unfavorable ankylosis of the thoracolumbar spine (or otherwise unfavorable ankylosis of the entire spine).  On examination, forward flexion of the thoracolumbar spine was to 30 degrees.  As such, a higher rating to 50 percent for chronic low back strain from November 7, 2011 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

Additionally, during this period, the medical evidence does not indicate that the Veteran has been diagnosed with intervertebral disc syndrome nor has it resulted in an incapacitating episode.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Furthermore, any finding of degenerative joint disease of the thoracolumbar spine would not warrant a higher rating than 40 percent under Diagnostic Code 5003 for degenerative arthritis associated with the thoracolumbar spine.  As noted above, under Diagnostic Code 5003, degenerative arthritis is rated for limitation of motion under the appropriate diagnostic code for the specific joint involved.  The November 2011 examination did reveal limitation of motion of the thoracolumbar spine.  

With regard to neurological symptoms associated with the Veteran's chronic low back disability, the Board notes that the Veteran has been service connected for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The AOJ has assigned separate 10 percent evaluations for each disability effective November 7, 2011.  Both issues are addressed in the Remand that follows this decision.  

III. Additional Considerations

Consideration has also been given to whether the schedular evaluation is inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In the present case, the Board finds the schedular evaluations are adequate.  There is no showing that the Veteran's service-connected chronic low back strain reflects so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of the Veteran's chronic low back strain-pain, muscle spasm, limitation of motion, stiffness, and fatigability-have been accurately reflected by the schedular criteria.  These symptoms are addressed in the rating schedule under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  

For the foregoing reasons, the Board finds that the claim for entitlement to an increased rating for chronic low back strain, evaluated as 20 percent disabling prior to November 7, 2011, and as 40 percent disabling from November 7, 2011, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for chronic low back strain, evaluated as 20 percent disabling prior to November 7, 2011, is denied.  

Entitlement to an increased rating for chronic low back strain, evaluated as 40 percent disabling from November 7, 2011, is denied.  


REMAND

The Board notes that evaluation of the Veteran's chronic low back strain also includes evaluation for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (Evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under the appropriate Diagnostic Code).  

In the above noted August 2012 rating decision, the AOJ granted service connection and assigned separate 10 percent disability ratings for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, both secondary to the service-connected chronic low back strain.  Thus, the Board will assume jurisdiction over the identified neurological abnormalities found to be a consequence of the underlying disability, that is, the chronic low back strain.  
The AOJ's award of service connection for bilateral radiculopathy was based on findings from the report of November 2011 VA disability benefits questionnaire (DBQ).  However, the Board's review of the November 2011 DBQ reflects equivocal findings by the examiner regarding a diagnosis of radiculopathy.  In this regard, under the section of the DBQ entitled "radiculopathy", neurological testing of the Veteran was normal except that the examiner did check the box that the Veteran had mild paresthesias and/or dysesthesias bilaterally.  This single finding would appear to reflect some type of neurological abnormality.  It appears that the AMC granted service connection for bilateral radiculopathy based on this finding.  However, the examiner, when asked, failed to identify the spinal nerve roots that were causing radiculopathy.  Furthermore, when asked to identify the severity of the radiculopathy and the side affected, the examiner checked that neither the right nor left lower extremities were affected.  Thereafter, in the remarks section of her DBQ report, the examiner specifically noted that, "[The Veteran] does not have evidence of radiculopathy on physical exam." 

The situation above presents a predicament in that without further clarification of the examiner's findings, the Board is left with the possibility of evaluating the Veteran's service-connected right and left radiculopathy of the lower extremities, even though both disabilities appear not to be present.  Therefore, in light of the need to clarify the reported clinical findings associated with the November 2011 DBQ, the VA examiner should be asked to provide an addendum medical opinion.  The examiner should be asked to identify whether the Veteran does or does not have bilateral radiculopathy of the lower extremities associated with his service-connected chronic low back strain in light of the apparent conflict in her findings.  
With regard to the Veteran's claim for service connection for bilateral flat feet, the Board notes that at service entrance, a November 1992 report of medical examination reflects the examiner's finding of mild pes planus, asymptomatic.  A July 1996 report of medical examination at the time of separation from service does not identify any foot trouble.  

The Veteran subsequently enlisted in U.S. Air Force National Guard.  In a February 2000 report of medical history associated with that enlistment, the Veteran reported no foot troubles.  In an associated February 2000 report of medical examination, the examiner noted that the Veteran had mild pes planus that was asymptomatic.  The Veteran was subsequently called up and served on active duty from February 2003 to July 2003.  An October 2003 National Guard health questionnaire reflects that the Veteran did not have any problems or symptoms that bothered him, and that he exercised twice a week.  

As noted by the Board in its July 2011 remand, a May 2004 VA treatment note reflects the Veteran's complaint of pain in both his feet and he requested modified shoes to wear.  Otherwise, in a subsequent July 2004 VA podiatry consult note, the Veteran reported that he had a back problem which caused him to walk awkwardly and caused his flat feet to hurt.  In a subsequent November 2004 National Guard health questionnaire, the Veteran reported he had problems with back spasms, but did not otherwise report problems with his feet.  Subsequent VA medical records reflect the Veteran's treatment for pain in his feet, to include a diagnosis of plantar fasciitis.  

The Board notes that in the report of November 2011 VA DBQ, it was reported that an X-ray taken of the Veteran's feet revealed mild pes planus (flat feet) as well as minimal degenerative changes.  Otherwise, the examiner discussed the Veteran's medical history concerning the Veteran's feet.  The examiner commented that the Veteran's "separation exam from July 2003 was reported to show symptomatic pes planus with orthotics."  She also commented that, "There were no treatment records found between February 2003 and July 2003 which showed any worsening symptoms involving the feet or any recurrent visits for worsening pain involving the feet."  The VA examiner ultimately opined that the Veteran's bilateral pes planus was aggravated by his period of active duty from February 2003 to July 2003.  

In the noted August 2012 SSOC, the AMC continued to deny the Veteran's claim for bilateral flat feet even in light of the positive medical opinion.  The Board was also unable to locate in the claims folder (or Virtual VA) the referenced July 2003 separation examination with reportedly identified symptomatic pes planus with orthotics.  The examiner, interestingly enough, notes that the July 2003 examination "was reported to show" symptomatic pes planus with orthotics.  Thus, it is not clear whether the examiner actually reviewed a July 2003 separation examination.  If the Veteran did have problems with his feet in July 2003, it is surprising to the Board that he did not report such problems in the above noted October 2003 National Guard health questionnaire.  

With regard to aggravation of a pre-existing condition, as is the case here, the Veteran is attempting to establish that his underlying bilateral flat feet actually worsened during his active service period encompassing February 2003 to July 2003.  See e.g., 38 C.F.R. § 3.306 (2012).  In his March 2008 RO hearing, the Veteran reported that his feet had worsened due in part to his duties associated with his National Guard weekend drills.  While the Veteran is competent to report symptoms, such as pain, the worsening of symptoms, as opposed to the worsening of the underlying disorder, does not warrant a finding of aggravation.  The underlying pes planus disability, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

In the present case, the November 2011 X-ray of the Veteran's feet reflects mild pes planus, as was the diagnosis noted on the Veteran's service entrance examination in November 1992.  Thus, it would appear, based solely on the radiographic study, that the underlying pes planus disorder has not changed.  However, the Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The examiner, in reaching her conclusion regarding aggravation, did not reference any evidence revealing a worsening of the Veteran's underlying pes planus disorder, as compared to reporting instances of the Veteran's complaints of an increase in foot pain.  Likewise, the examiner appears to have relied in part on a July 2003 separation medical examination, a record that the Board has been unable to locate in the claims folder or Virtual VA.  

Therefore, in light of the discrepancies in the November 2011 DBQ report, it would be helpful to the Board in this instance, if the VA examiner provided an addendum clarifying her opinion that the Veteran's flat feet/pes planus were aggravated during his February 2003 to July 2003 active service period.  The Board notes that aggravation is considered a permanent worsening of an underlying condition as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In finding that further development for addendum VA opinions are necessary to adjudicate the issues remaining on appeal, the Board emphasizes that the United States Court of Appeals for Veterans Claims (Court) has held that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an claimant's case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  

Furthermore, the Board notes that the Veteran has contended that he was treated at the Maxwell Air Force Base Hospital podiatry clinic from April 2005 to July 2005.  The AOJ attempted to obtain medical records of the Veteran's treatment, but were notified in October 2005 by the facility that there were no treatment records for the Veteran and that he was not in the facility's system.  In light of this remand for the development above, the Veteran should be invited to submit any relevant treatment records from the Maxwell Air Force Base Hospital podiatry clinic.  

Moreover, it appears that the Veteran's treatment has been conducted most recently through the VAMC in Atlanta, Georgia.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than September 2010.  Thus, pertinent treatment records from the Atlanta VAMC dated from September 2010, should be obtained and associated with the claims folder on remand.  

Finally, with regard to the TDIU issue on appeal, as previously noted in the Introduction, the Veteran has asserted that he is unable to work due to at least some of his service-connected disabilities.  In this regard, the Board acknowledges that service connection has been granted for the following disabilities:  obstructive sleep apnea (50%), PTSD (50%), chronic low back strain (40%), radiculopathy of the right lower extremity (10%), and radiculopathy of the left lower extremity (10%).  

As previously discussed in the Introduction portion of this decision, the claims folder contains some evidence that at least the Veteran's service-connected PTSD and chronic low back strain have adversely affected his ability to work.  However, he has not been accorded a complete VA examination that addresses the degree to which these service-connected disabilities impact his ability to work.  As such, the issue of entitlement to a TDIU must be remanded for a current VA examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Accordingly, the claims are REMANDED for the following action:

1.  For the benefit of the examiner providing the requested addendum medical opinions, as discussed below in paragraph 3, the Board asks that the AOJ not remove the Board's tabs in the four-volume claims folder.  

2.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

3.  Request that the Veteran identify any private or VA treatment he may have received for his bilateral flat feet and bilateral lower extremity radiculopathy.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities, to include relevant records available through the CAPRI Records System.  The Board is particularly interested in pertinent treatment records from the Atlanta VAMC dated from September 2010.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

Additionally, the Veteran should be invited to submit any relevant treatment records pertaining to treatment for his bilateral flat feet at the Maxwell Air Force Base Hospital podiatry clinic.  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), refer the claims folder to the VA examiner, who conducted the examination of the Veteran in November 2011 for his chronic low back strain and for his bilateral flat feet, for the purpose of providing addendum opinions.  Based on a review of the claims folder, to include a copy of this Remand and the November 2011 DBQs, the examiner should provide an addendum that answers the following questions:

a)  Does the Veteran have radiculopathy, sciatica, or any other neurological abnormality of his lower extremities associated with his chronic low back strain?  (Note: In the report of November 2011 DBQ, the examiner identified the Veteran as having paresthesias and/or dysesthesias of the lower extremities but later reported that there was no evidence of radiculopathy.)  
b)  If the Veteran has neurological impairment of his lower extremities secondary to his chronic low back strain, the examiner should identify, to the extent possible, the nerves impaired, the affects attributable to the nerve impairment, and whether such impairment is best described as mild, moderate, or severe.  

c)  Is it at least as likely as not that the Veteran's bilateral flat feet (pes planus), noted upon entry into military service in November 1992, was aggravated/permanently worsened during the Veteran's period of active service from February 2003 to July 2003?  If a permanent increase in severity occurred, was it due to the natural progress of the disease?  (Note: The examiner should identify whether she actually reviewed a July 2003 separation examination as is referenced in her November 2011 DBQ report.)

d)  Is it at least as likely as not that the Veteran's service-connected chronic low back strain, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity alone preclude him from engaging in substantially gainful employment consistent with his educational background and occupational history.  In answering this question, the examiner should specifically address the Veteran's assertions that he is unable to concentrate at work during flare-ups of his low back pain.  

[The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence for and against a finding is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.]
[The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.]

If the examiner who provided the November 2011 DBQs associated with the Veteran's chronic low back strain and his bilateral flat feet is no longer available, the Veteran should be scheduled for new examinations and all requested opinions should be provided along with the examination results.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  

5.  Also, accord the Veteran an appropriate VA examination to determine the effect of his service-connected obstructive sleep apnea and PTSD on his employability.  After interviewing/examining the Veteran, and reviewing the claims folder, the examiner should opine as to whether the service-connected sleep apnea and PTSD alone preclude the Veteran from engaging in substantially gainful employment consistent with his educational background and occupational history.  In answering this question, the examiner should address the private psychologist's November 2011 opinion that the Veteran is no longer able to work in an employment setting as a result of his PTSD.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  

6.  Following the development above, readjudicate the issues remaining on appeal-entitlement to service connection for bilateral flat feet; entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling from November 7, 2011; entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 10 percent disabling from November 7, 2011; and entitlement to a TDIU.  If any of these benefits sought on appeal remains denied, the Veteran should be provided an SSOC and given an appropriate opportunity to respond.  The SSOC should include citation to 38 C.F.R. § 3.306 (2012), the regulation pertaining to aggravation.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


